HOLLAND, District Judge.
This cause coming on to be heard upon the complaint, motion to dismiss and stipulation of counsel heretofore filed and upon application by the plaintiffs for final decree, and solicitors representing the respective parties being before the Court, and the Court being advised in the premises, it is ordered, adjudged and decreed:
1. That the Court has jurisdiction of all the parties and the subject matter hereof.
2. That the defendant’s motion to dismiss the complaint is denied.
3. That the equities herein are with the plaintiffs.
4. That the plaintiffs, Ritz Carlton Hotel Company, Inc., a New York corporation, The Ritz Carlton Hotel Company of Boston, a Massachusetts corporation, and Ritz Carlton Management Corporation, a New York corporation, have acquired a proprietary interest in the name “Ritz Carlton,” which name has been used for a great many years by the plaintiffs in the operation of high class hotels which cater to exclusive and select clientele and that as such, the said name, “Ritz Carlton,” has acquired a secondary meaning throughout the United States and that the plaintiffs are entitled to the protection of the said name and the good will pertaining thereto.
5. That at the time of the filing of the complaint herein, the defendant, Ritz Carlton Hotel Corporation, a corporation organized and existing under the laws of the State of Florida, was using, and still is using, as the name of a hotel operated by it in the City of Miami Beach, Florida, the name “Ritz Carlton” and that defendant did not obtain, and has not obtained, the consent or permission of the plaintiffs to use the said name, but has used, and is now using, the said name and has been advertising the same in the cities of New York, New York, and Boston, Massachusetts, and other places, in daily newspapers of general circulation, and was using, and now is using, the said name in connection with the dining room service, a dining room that is operated in the said hotel by the defendant, and in numerous and various other ways by which it is holding out as part of the insignia of the said hotel the name “Ritz Carlton.”
6. That the defendant, Ritz Carlton Hotel Corporation, a corporation organized *721and existing under the laws of the State of Florida, its agents, officers, servants, employees and successors, and all of them, be and they are, separately and severally, hereby permanently enjoined from using, or permitting to be used, said name “Ritz Carlton,” in any manner whatsoever; provided, however, that in view of the fact that the winter season is now on and it will take some time for defendant to comply with this decree, the defendant will have until the 30th day of June, 1946, in which fully to perform this decree in all respects, but that the same will thereafter be in full force and effect, and if the defendant uses the name “Ritz Carlton” in any manner after the 30th day of June, 1946, it will be subject to being adjudged in contempt of court.
7. That the plaintiffs shall recover no damages herein.